Citation Nr: 0734226	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

The validity of an overpayment of Department of Veterans' 
Affairs (VA) educational benefits in the calculated amount of 
$301.20.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had 20 years active duty ending in January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in March 2005, a statement of the case was issued 
in April 2005, and a substantive appeal was received in May 
2005.  The veteran was scheduled to attend a Board hearing in 
July 2007; however, he failed to appear.


FINDINGS OF FACT

1.  The veteran was enrolled in a five credit course for the 
period September 10, 2004, to October 22, 2004, in which he 
received a nonpunitive grade.

2.  The veteran received payment of $301.20, for enrollment 
of a 5 credit course, held from September 10, 2004, to 
October 22, 2004.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $301.20, is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 
21.7135(e)(1), 21.7144 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
30.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
In any event, the Board finds that the provisions of VCAA 
have been met.  The veteran has been informed, via an April 
2005 statement of the case, of the nature of the evidence 
needed to substantiate his claim.  He also had the 
opportunity to submit written argument and evidence in 
support of his claim, and was scheduled to attend a Board 
hearing in July 2007; however, he failed to appear.  All 
evidence necessary for the determination that needs to be 
made has been obtained.  Consequently, no further 
notification or assistance is necessary.  

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  Additionally, in 
the instant case, it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statute.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Criteria & Analysis

The veteran has basic eligibility for Chapter 30 educational 
assistance benefits.  The veteran disputes the validity of 
the indebtedness of $301.20 in educational assistance 
benefits.  

The evidence of record reflects that the veteran was enrolled 
in a 5 credit Automotive Technology course at Honolulu 
Community College from September 10, 2004, to October 22, 
2004, and for another 5 credit course from October 25, 2004, 
to December 17, 2004.  In February 2005, VA received notice 
from the certifying official of Honolulu Community College 
that the veteran had received a non-punitive "N" grade for 
the 5 credit course held from September 10 to October 22, 
2004.  In March 2005, VA informed the veteran that 
notification had been received that he had "withdrawn" from 
5 credit hours on October 15, 2004.

In April 2005 correspondence, the veteran's professor for the 
5 credit course held from September 10 to October 22, 2004, 
stated that the veteran attended every scheduled class, on 
time, for the entire semester.  The professor stated that 
with the expressed written consent of the veteran, the 
veteran received an "N" grade for the course.  The 
professor explained that an "N" grade is used when students 
demonstrate honest and energetic efforts but fail a portion 
of examinations.  This does not affect the student's grade 
point average and a second attempt is encouraged.

An April 2005 VA report of contact with the Honolulu 
Community College certifying official reflected that the 
veteran did not drop the course himself, but that he was 
dropped by the instructor on the last day attended, which was 
October 15, 2004, and received a nonpunitive grade of "N."  

If the veteran or servicemember, for reasons other than being 
called or ordered to active duty, withdraws from all courses 
or receives all nonpunitive grades, and in either case there 
are no mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term 
in which the withdrawal occurs or the first date of the term 
for which nonpunitive grades are assigned.  38 C.F.R. § 
21.7135(e)(1).  If the veteran or servicemember does not 
withdraw, but nevertheless receives a nonpunitive grade in a 
particular course, VA will reduce his or her educational 
assistance effective the first date of enrollment for the 
term in which the grade applies, when no mitigating 
circumstances are found.  38 C.F.R. § 21.7135(h)(1).  The 
veteran was paid VA educational assistance benefits for 
enrollment in the 5 credit course held from September 10, to 
October 22, 2004.  The veteran has claimed that he did not 
withdraw from the course, but the school certifying official 
has explained that on October 15, 2004, the veteran was 
dropped from the course by the professor due to non-
attendance.  As noted, however, the professor explained that 
the veteran did attend all of the scheduled class; however, 
still received a "N" grade.  In light of receipt of the 
nonpunitive grade for such course, and as there have been no 
claims of mitigating circumstances from the veteran, the 
creation of the debt was valid since he was not entitled to 
benefits for the course.  While acknowledging that the 
veteran may have attended all of the scheduled classes, the 
fact that he received a nonpunitive grade for such course 
constitutes receipt of benefits appears to preclude the 
benefit sought under applicable regulations.

In summary, the Board finds that the overpayment of 
educational assistance benefits in the amount of $301.20, 
paid pursuant to Chapter 30, Title 38, United States Code, 
was properly created, and the debt resulting therefrom is 
valid.




ORDER

The debt created by overpayment of VA educational benefits in 
the calculated amount of $301.20 is valid.  The appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


